 1 DICKINSON WRIGHT PLLC
   JOHN L. KRIEGER
 2 Nevada Bar No. 6023

 3 Email: jkrieger@dickinson-wright.com
   STEVEN A. CALOIARO
 4 Nevada Bar No. 12344
   Email: scaloiaro@dickinsonwright.com
 5 8363 West Sunset Road, Suite 200
   Las Vegas, Nevada 89113-2210
 6
   Tel: (702) 550-4400
 7 Fax: (702) 382-1661

 8 Attorneys for Plaintiff
   Penn Engineering & Manufacturing Corp.
 9
                           UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF NEVADA
11
   PENN ENGINEERING & MANUFACTURING CASE NO. 2:18-cv-02082-GMN-PAL
12 CORP., a Delaware Corporation

13
                                 Plaintiff,
14
     v.                                                MOTION TO ENLARGE TIME TO
15                                                     SERVE COMPLAINT AND SUMMONS
   SHENZHEN KOSTER METAL PRODUCTS
16 CO., LTD.,

17
                                 Defendants.
18

19

20         Plaintiff Penn Engineering & Manufacturing Corp. (“PENN”), by and through its counsel,

21 the law firm of Dickinson Wright PLLC, hereby moves this Court for an Order extending the time

22 permitted to serve the Summons and Complaint upon Defendant Shenzhen Koster Metal Products

23 Co., Ltd. (“Shenzhen”) on the grounds that service upon Shenzhen must be made in a foreign

24 country pursuant to Federal Rules of Civil Procedure 4(h)(2) and 4(m), and good cause exists to

25 extend the 90-day service deadline an additional six (6) months.

26 / / /

27 / / /

28 / / /

                                                   1
 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2 A.         STATEMENT OF FACTS
 3            On October 30, 2018, PENN filed a Complaint in the above-captioned court and a
 4 summons was issued. (ECF No. 1; ECF No. 2) Although venue is proper in the District of Nevada

 5 pursuant to 28 U.S.C. § 1391, Defendant Shenzhen is a Chinese entity that maintains its principal

 6 place of business in Shenzhen, Guangdon, China. The Peoples’ Republic of China became a

 7 member of the Hague Convention in 1987. 1 As such, service upon Defendant Shenzhen must

 8 comply with the terms set forth in the Hague Convention pursuant to Rule 4(h)(2). PENN’s 90-

 9 day time period in which to serve the Summons and Complaint is set to expire on January 28,

10 2019.

11            Despite good faith efforts by counsel to verify the specific and complex requirements of
12 service of process in China under the Hague Convention, and despite making inquiries into service

13 of process of Defendant Shenzhen with international process service companies, PENN has been

14 unable to effectuate service of process within the 90-day time period set forth in Rule 4(m) due to

15 the complexity, expense, and time-consuming nature of service in compliance with the Hague

16 Convention.

17 B.         THIS COURT SHOULD GRANT PENN AN EXTENSION OF TIME TO SERVE
              SHENZHEN
18
              Under Rule 4(m), “[i]f a defendant is not served within 90 days after the complaint is filed,
19
     the court-on motion or on its own after notice to the plaintiff-must dismiss the action without
20
     prejudice against that defendant or order that service be made within a specified time.” Fed. R.
21
     Civ. P. 4(m). However, if the plaintiff shows good cause for the failure, the court must extend the
22
     time for service for an appropriate period. Id.
23
              Good cause exists in the instance case for the Court to extend the time period for service
24
     of Shenzhen. Rule 4(m) provides two avenues for relief should a plaintiff fail to effectuate service
25
     within the 90-day time period. Lemoge v. United States, 587 F.3d 1188, 1198 (9th Cir. 2009).
26
     “The first is mandatory: the district court must extend time for service upon a showing of good
27

28    1
          See https://www.hcch.net/en/states/hcch-members/details1/?sid=30 (last visited January 28, 2019).
                                                              2
 1 cause.” Id. (citing In re Sheehan, 253 F.3d 507, 512 (9th Cir.2001)). “The second is discretionary:

 2 if good cause is not established, the district court may extend time for service upon a showing of

 3 excusable neglect.” Id.

 4            Here, Plaintiff has shown good cause to extend the time for service due to the complexity,
 5 expense, and time-consuming nature of service in compliance with the Hague Convention.

 6 Plaintiff has been diligent in attempting to effectuate service but has encountered difficulties in

 7 complying with the service requirements under the Hague Convention. Plaintiff’s efforts in

 8 complying with the Hague Convention demonstrate good cause to extend the time for service. 2

 9            However, in addition to Plaintiff’s diligent efforts to effectuate service, this Court should
10 exercise its discretion and grant additional time for service upon Defendant Shenzhen. Lemoge,

11 587 F.3d at 1198. At a minimum, Plaintiff’s efforts in attempting to serve through the Hague

12 Convention constitute excusable neglect due to the complex and time-consuming nature of the

13 same.

14            For these reasons, good cause exists for this Court to grant PENN an additional six (6)
15 months in which to effectuate service upon Shenzhen, up to and including July 28, 2019.

16 //

17 //

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27
     2
28     Rule 4(m) expressly provides “[t]his subdivision (m) does not apply to service in a foreign country under Rule 4(f),
     4(h)(2), or 4(j)(1).” Fed. R. Civ. P. 4(m).
                                                               3
 1 C.      CONCLUSION
 2         Based on the foregoing, PENN respectfully requests this Court extend the time for PENN
 3 to effectuate service of process of the Summons and Complaint in this matter by six (6) months,

 4 up to and including July 28, 2019.

 5         DATED this 28th day of January, 2019.
 6                                                     DICKINSON WRIGHT PLLC
 7

 8                                                     JOHN L. KRIEGER
                                                       Nevada Bar No. 6023
 9                                                     STEVEN A. CALOIARO
                                                       Nevada Bar No. 12344
10
                                                       8363 West Sunset Road, Suite 200
11                                                     Las Vegas, Nevada 89113-2210
                                                       Tel: (702) 550-4400
12                                                     Fax: (702) 382-1661
                                                       Attorneys for Plaintiff
13                                                     Penn Engineering & Manufacturing Corp.

14

15

16
        IT IS SO ORDERED this 31st day of
17      January, 2019.

18
        _____________________________
19
        Peggy A. Leen
20      United States Magistrate Judge

21

22

23

24

25

26

27

28

                                                   4
